Title: To George Washington from Charles Pettit, 24 May 1789
From: Pettit, Charles
To: Washington, George



Sir,
Philadelphia 24th May 1789

Having at length obtained a Settlement of the Accounts of the extensive public Trust in which I was connected with General Greene, so as to ascertain a Balance in our favour, I can with the greater Freedom offer my future Services to the United States, if there should be any Department in which they can be usefully employed.
While the moderate Share of Property, which I derived from Industry in earlier Life, is with held from me by the debilitated State of the public Funds, I can neither command the Use of it as a Capital in Business, nor derive from it the Income it ought to produce. Under these Circumstances I must own that some Emolument from Office would be convenient to me; and, provided I can be placed in a Situation to render the Public adequate Service, desireable. I avoid suggesting any particular Station as the Object of my Wishes, because I doubt not that in the necessary Distribution of Employments your Excellency will find Occasion to select Men for some purposes from an Idea of their fitness for the Occasion rather than from their Choice of

an Office. Neither do I approach you armed with Recommendations nor the Solicitation of Friends, because I feel a Confidence that such Means are not necessary to procure from Your Excellency as favourable Notice as I ought to receive. The different Stations in which I have moved, and my Conduct in those Stations are the only Credentials I offer. If these, fairly examined, are insufficient to recommend me as worthy of Public Confidence, I must suppose, however mortifying the Supposition, that I ought not to enjoy it. With the most perfect Respect, I have the Honor to be, Your Excellency’s most obedient & most humble Servant

Chas Pettit

